In a proceeding to invalidate petitions designating certain candidates in the Democratic Party Primary Election for the 37th Assembly District, Kings County, to be held on June 23, 1970, namely, respondent John Butler for nomination for the public office of Member of the Assembly, and appellant C. Herbert Oliver and respondent Thelma J. Hamilton as Member of the State Committee, Male and Female respectively, the appeal is from a judgment of the Supreme Court, Kings County, entered June 10, 1970, which enjoined the respondent Board of Elections from placing the name of appellant on the ballot and dismissed the proceeding in all other respects. Judgment affirmed insofar as it affects appellant, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.